 

Exhibit 10.2

 

Execution Copy

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (I) EFFECTIVE DATE, AND (II) THE DATE THE ISSUER BECAME A REPORTING
ISSUER IN ANY PROVINCE OR TERRITORY

 

THIS DEBENTURE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN
OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES
ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.

 

11065220 CANADA INC.

 

- and -

 

UNIVERSAL HEMP, LLC

 

AS OF September 23, 2020

 

 

DEBENTURE

 



 





 

 

DEBENTURE

 

USD$100,000,000                                                 Effective as of
September 23, 2020 (the “Effective Date”)

 

ARTICLE One

INTERPRETATION

 

1.1Definitions.

 

As used in this Debenture, including the Schedules hereto (if any), unless
otherwise defined or unless the context otherwise requires the following terms
have the following respective meanings:

 

(a)“90 Day Period” has the meaning ascribed to such term in Section 4.2(a);

 

(b)“Affiliates” means, with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with, such Person;

 

(c)“Amendment” means by the second amendment to the Arrangement Agreement to be
entered into between the Creditor and the Parent in the form attached as
Schedule B to the proposal agreement between the Creditor and the Parent dated
September 23, 2020, as may be amended, restated, amended and restated, revised
or supplemented from time to time;

 

(d)“Anti-Corruption Laws” has the meaning ascribed to such term in Section
3.3(z)(iii);

 

(e)“Applicable Law” means (i) (A) any domestic or foreign statute, law
(including common and civil law), treaty, code, ordinance, rule, regulation or
by-law (zoning or otherwise); (B) any judgment, order, writ, injunction,
decision, ruling, decree or award; (C) any regulatory policy, practice,
protocol, guideline or directive; or (D) any franchise, licence, qualification,
authorization, consent, exemption, waiver, right, permit or other approval, in
each case, of any Governmental Authority and having the force of law, binding on
or affecting the Party referred to in the context in which the term is used or
binding on or affecting the property of such Party; and (ii) the CSA, and other
U.S. federal law the violation of which is predicated upon a violation of the
CSA, and any statute, law, rule or regulation of any applicable state in the
United States; in each case as all of the foregoing may exist as of the
Effective Date or as may be implemented, revised or modified from time to time
after the Effective Date;

 

(f)“Arrangement Agreement” means the arrangement agreement between the Creditor
and the Parent dated April 18, 2019, as amended on May 15, 2019, and as further
amended by the Amendment;

 

(g)“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise)
maintained, sponsored, or contributed to, or required to be contributed to by
the Company or with respect to which any such party otherwise has any
liabilities;

 



 

 - 3 - 

 

(h)“Business” means the business of cultivating, manufacturing, distributing and
selling Hemp in the U.S. in compliance with all Applicable Laws.

 

(i)“Business Day” means any day of the year, other than a Saturday, Sunday,
legal holiday or any day on which banking institutions are closed in New York,
New York or Toronto, Ontario;

 

(j)“Cannabis” means “marihuana” as defined in 21 U.S.C 802;

 

(k)“Change of Control” means (i) any Person or group of Persons shall acquire,
directly or indirectly, outstanding equity interests of the Company which have
or represent 50% or more of the votes that may be cast to elect the directors of
the Company or other Persons charged with the management and direction of the
Company, (ii) any Person or group of Persons shall acquire the power to direct,
or cause the direction of, management, business or policies of the Company,
whether through the ability to exercise voting power, by contract or otherwise,
(iii) Acreage Holdings Inc. shall cease to indirectly own or control 100% of
each class of outstanding equity interests of the Company, (iv) any Person or
group of Persons shall succeed in having a sufficient number of nominees elected
to the board of directors of the Company that such nominees, when added to any
existing director remaining on the board of directors of the Company after such
election who is also a nominee of such Person or group of Persons, will
constitute a majority of the board of directors of the Company, (v) if, at any
time, the Company sells or otherwise disposes of all or substantially all of its
assets, (vi) the Company amalgamates or otherwise merges its business and
property with or into any other Person if that amalgamation or merger is not
otherwise expressly permitted by the other provisions of this Debenture, or
(vii) a liquidation, dissolution or winding up of the Company;

 

(l)“Claim” means any claim or liability of any nature whatsoever, including any
demand, obligation, liability, debt, cause of action, suit, proceeding,
judgment, award, assessment or reassessment;

 

(m)“Code” means the United States Internal Revenue Code of 1986, as amended;

 

(n)“Company” means UNIVERSAL HEMP, LLC, a corporation, limited liability company
or unlimited liability corporation formed under the laws of the State of
Delaware, and its successors and permitted assigns (by amalgamation, merger or
otherwise);

 

(o)“Company Intellectual Property” has the meaning ascribed to such term in
Section 3.3(u)(i);

 

(p)“Compliance Programs” means the Company's internal compliance programs that
(i) meet or exceed international best practice standards for similar businesses
or assets, (ii) are designed to detect and prevent violations of Applicable Law,
and (iii) provide for the monitoring and supervision of compliance with the
terms and requirements of such compliance programs;

 





 

 - 4 - 

 

(q)“Confidential Information” means information and intellectual property
concerning any matters affecting or relating to the business, operations,
assets, results or prospects of the Parties or any Affiliate thereof, including
information regarding plans, budgets, costs, processes and other data, except to
the extent that such information has already been publicly released by a Party
as allowed herein or that the Party providing such information can demonstrate
was previously publicly released by a Person who did not do so in violation or
contravention of any duty or agreement;

 

(r)“Control” means, in respect of a particular Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ability to exercise voting
power, by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto;

 

(s)“Corporate Records” means the corporate records of the Company, including in
each case (i) all constating documents, articles, by-laws, notice of articles,
any shareholders' agreements and any amendments thereto, and (ii) all minutes of
meetings and resolutions of shareholders and the board of directors (and any
committee thereof);

 

(t)“Creditor” means 11065220 Canada Inc. and its successors and assigns;

 

(u)“CSA” means the Controlled Substances Act of the United States, 21 U.S.C. s.
801 et seq. (including any implementing regulations and schedules);

 

(v)“Debenture” means this debenture issued on the date hereof due on the
Maturity Date in an aggregate principal amount of up to $100,000,000, as may be
amended, supplemented, otherwise modified, restated or replaced from time to
time;

 

(w)“Debenture Transaction Documents” means, collectively, this Debenture, the
Security Agreements, guarantees from Subsidiaries of the Company (if any) and
all other documents executed and delivered to the Creditor relating to or in
connection with this Debenture but for certainty excluding the Arrangement
Agreement, the Amendment, the Amended Plan of Arrangement (as defined in the
Amendment) and all other documents executed and delivered to the Creditor by the
Company or any Affiliate of the Company in connection with the Arrangement
Agreement;

 

(x)“Dollars”, “$” or “USD” means the lawful money of the United States;

 

(y)“EBITDA” means, in respect of any fiscal period, the consolidated net income
(loss) of the Company in such fiscal period plus without duplication and to the
extent deducted in determining consolidated net income (loss) for such period,
the sum of (i) interest expense for such period, (ii) income tax expense for
such period, and (iii) all amounts attributable to depreciation and amortization
expense for such period but excluding, in respect of the fiscal period, the
following: (i) income or loss from investments; (ii) security-based
compensation; (iii) non-cash impairment losses; (iv) costs associated with the
Arrangement Agreement; and (v) other non-recurring expenses as mutually
determined by the Company and the Creditor, acting reasonably, provided that in
the event of a disagreement, such amount of non-recurring expenses shall be
determined by a nationally recognized chartered accounting firm who is
independent of the Company and the Creditor.

 



 

 - 5 - 

 

(z)“Effective Date” has the meaning ascribed to such term on page 1 herein;

 

(aa)“Encumbrance” means any lien, charge, hypothec, pledge, mortgage, title
retention agreement, covenant, condition, lease, license, security interest of
any nature, claim, exception, reservation, easement, encroachment, right of
occupation, right-of-way, right-of-entry, matter capable of registration against
title, option, assignment, right of pre-emption, royalty, right, pledge,
privilege or any other encumbrance or title defect of any nature whatsoever, and
any other right of third parties relating to, attaching to or affecting any
asset, regardless of form (excluding ordinary course payables), whether or not
registered or registrable and whether or not consensual or arising by any
Applicable Law, and includes any contract to create any of the foregoing;

 

(bb)“Environmental Laws” means all Applicable Laws relating to the protection of
human health and the environment, including all Applicable Laws pertaining to
the reporting, licensing, permitting, transportation, storage, disposal,
investigation or remediation of Releases, or threatened Releases, of Hazardous
Substances into the air, surface water, groundwater, or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation or handling of Hazardous Substances;

 

(cc)“ERISA” means the Employee Retirement Income Security Act of 1974;

 

(dd)“ERISA Affiliate” means the Company and any entity required to be aggregated
with the Company under Section 414 of the Code or any entity under common
control with the Company within the meaning of Section 4001 of ERISA;

 

(ee)“ERISA Event” means any of the following: (i) a reportable event described
in Section 4043(c) of ERISA (other than those events as to which the thirty day
notice period is waived) with respect to a Title IV Plan; (ii) the withdrawal of
any ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA; (iii) the complete or partial withdrawal of any ERISA
Affiliate from any Multiemployer Plan; (iv) with respect to any Multiemployer
Plan, the filing of a notice of reorganization, insolvency or termination, or
treatment of a plan amendment as termination, under Section 4041A of ERISA; (v)
the filing of a notice of intent to terminate a Title IV Plan, or treatment of a
plan amendment as termination, under Section 4041 of ERISA; (vi) the institution
of proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(vii) the failure to make any required contribution to any Title IV Plan or
Multiemployer Plan when due; (viii) the imposition of an Encumbrance under
Section 412 or 430(k) of the Code or Section 303 or 4068 of ERISA on any
property (or rights to property, whether real or personal) of any ERISA
Affiliate; (ix) the failure of a Benefit Plan or any trust thereunder intended
to qualify for tax exempt status under Section 401 or 501 of the Code to qualify
thereunder; (x) a Title IV plan is in “at risk” status within the meaning of
Code Section 430(i); (xi) a Multiemployer Plan is in “endangered status” or
“critical status” within the meaning of Section 432(b) of the Code; and (xii)
any other event or condition that constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any liability upon
any ERISA Affiliate under Title IV of ERISA other than for contributions to
Title IV Plans and Multiemployer Plans in the ordinary course and PBGC premiums
due but not delinquent;

 



 

 - 6 - 

 

(ff)“Event of Default” has the meaning ascribed to such term in Section 5.1
hereof;

 

(gg)“Excluded Taxes” means any of the following Taxes imposed on or with respect
to the Creditor or required to be withheld or deducted from an actual or deemed
payment to the Creditor relating to, in connection with, or under the Debenture:
(i) Taxes imposed on or measured by its net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, imposed as a result of
the Creditor being organized under the laws of, or having its principal office
or its applicable lending office located in the jurisdiction imposing the Tax
(or any political subdivision of the jurisdiction), or that are Other Connection
Taxes; (ii) any Taxes required to be deducted or withheld under the Income Tax
Act (Canada) from any payment under the Debenture as a result of: (1) the
recipient (or beneficial holder of the Debenture) not dealing at arm’s length
(within the meaning of the Income Tax Act (Canada)) with the Company, or (2) the
recipient being a “specified non-resident shareholder” of the Company or not
dealing at arm's length with a “specified shareholder” of the Company (in each
case within the meaning of the Income Tax Act (Canada)) (other than where the
non-arm’s length relationship arises, or where the recipient is a “specified
non-resident shareholder”, or does not deal at arm’s length with a “specified
shareholder”, as a result of such Person having become a party to, received or
perfected a security interest under, or received or enforced any rights under,
the Debenture); (iii) any Taxes imposed as a result of the Creditor’s failure
(other than as a result of a change in law) to comply with Section 2.6(f); (iv)
U.S. federal withholding or income Taxes imposed on or with respect to original
issue discount, if any, imputed into amounts advanced by the Creditor under this
Debenture for any reason whatsoever pursuant to a final determination by a
Governmental Authority; or (v) any withholding Taxes imposed under FATCA.

 

(hh)“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
or implementing legislation enacted by any jurisdiction with respect to such
intergovernmental agreements.

 

(ii)“Governmental Authorities” means any municipal, regional, provincial, state
or federal governments and their agencies, authorities, branches, departments,
commissions or boards, having or claiming jurisdiction over the Company and/or
the Company's assets, and “Governmental Authority” shall mean any one of the
Governmental Authorities as the context requires;

 

(jj)“Guarantee” means any agreement by which any Person assumes, guarantees,
endorses, contingently agrees to purchase or provide funds for the payment of,
or otherwise becomes liable upon, the obligation of any other Person, or agrees
to maintain the net worth or working capital or other financial condition of any
other Person or otherwise assures any creditor of such Person against loss, and
shall include any contingent liability under any letter of credit or similar
document or instrument, but shall exclude liability arising as a result of the
endorsement of cheques in the ordinary course of business;

 



 

 - 7 - 

 

(kk)“Hazardous Substances” means:

 

(i)any radioactive material;

 

(ii)any explosive;

 

(iii)any substance that, if added to any water, would degrade or alter or form
part of a process of degradation or alteration of the quality of that water to
the extent that it will adversely affect its use by man or by any animal, fish
or plant;

 

(iv)any solid, liquid, gas or odour or combination of any of them that, if
emitted into the air, would create or contribute to the creation of a condition
of the air that:

 

A.endangers the health, safety or welfare of individual Persons or the health of
animal life;

 

B.interferes with normal enjoyment of life or property; or

 

C.causes damage to plant life or to property;

 

(v)any petroleum or petroleum product regulated by Environmental Laws;

 

(vi)any toxic substance or other contaminant;

 

(vii)any substance declared to be hazardous or toxic under any Applicable Law
now or hereafter enacted or promulgated by any Governmental Authority having
jurisdiction over the Company or its property, assets or interests, including
any substance which would be considered a hazardous substance under any
Environmental Law; and

 

(viii)any other substance which is or may become hazardous, dangerous or toxic
to individual Persons or property, including any asbestos or asbestos-containing
material;

 

(ll)“Hemp” means hemp and derivatives thereof, including, without limitation,
cannabidiol (CBD), to the extent such products are not considered a controlled
substance pursuant to the CSA;

 

(mm)"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any Obligation of the
Company under the Debenture Transaction Documents, and (b) to the extent not
otherwise described in (a), Other Taxes.

 

(nn)“Initial Advance” has the meaning ascribed to such term in Section 2.2(i);

 



 

 - 8 - 

 

(oo)“Intellectual Property” means all intellectual property which is recognized
under the law of any jurisdiction anywhere in the world, whether under common
law, by statute or otherwise, whether registered or not, including the
following:

 

(i)patents, reissues, divisions, continuations, continuations-in-part,
re-examinations, renewals and substitutes thereof, foreign counterparts of the
foregoing, term restorations or other extensions of the term of any issued or
granted patents anywhere in the world and extensions of the monopoly right
covering a product or service previously covered by any issued or granted patent
anywhere in the world for the limited purpose of extending the holder's
exclusive right to make, use or sell a particular product or service covered by
such patent (such as supplemental protection certificates or the like);

 

(ii)trade names, trademarks, service names, service marks, business names,
product names, brands, logos, and other distinctive indicia of origin, and the
goodwill associated with any of the foregoing;

 

(iii)industrial designs and design patents;

 

(iv)copyright, and any renewals, extensions and reversions of copyright;

 

(v)software and fixations thereof;

 

(vi)uniform resource locators, website addresses, and domain names;

 

(vii)database rights; and

 

(viii)any other intangible property and any other intellectual or industrial
design or other intangible property rights, whether registered or not, anywhere
in the world, and all derivatives of any of the foregoing; and

 

(ix)applications for registration, registrations and renewals of items (i)
through (viii);

 

(pp)“Interest Coverage Ratio” is calculated as EBITDA for the reporting period
divided by the interest expense during the same reporting period;

 

(qq)“Licensed Intellectual Property” has the meaning ascribed to such term in
Section 3.3(u)(iii);

 

(rr)“Margin Stock” means “margin stock” as such term is defined in Regulation T,
U or X of the Board of Governors of the Federal Reserve System, or any entity
succeeding to any of its principal functions;

 

(ss)“Material Adverse Change” means any change or event which constitutes a
material adverse change in (i) the business, operations, condition (financial or
otherwise), assets or properties of the Company or any of its Subsidiaries,
(ii) the enforceability of this Debenture or any of the other Transaction
Documents against the Company, (iii) the Company's ability to timely and fully
perform its obligations hereunder or under any of the other Transaction
Documents, or (iv) the ability of the Creditor to enforce its rights and
remedies hereunder or under any of the other Transaction Documents;

 



 

 - 9 - 

 

(tt)“Material Subsidiary” means, at any time, any Subsidiary of the Parent (i)
the value of whose property, assets and undertaking account for 5% or more of
the consolidated property, assets and undertaking of the Parent and its
Subsidiaries, or (ii) the EBITDA of which is 5% or more of the consolidated
EBITDA of the Parent and its Subsidiaries;

 

(uu)“Maturity Date” means the earlier of (i) September 23, 2030, and (ii) the
date that all amounts owing hereunder may become due and payable in accordance
with the terms hereof;

 

(vv)“Multiemployer Plan” means any multiemployer plan, as defined in Section
3(37) or 4001(a)(3) of ERISA, as to which any ERISA Affiliate has any obligation
to make regular contributions or otherwise has any liabilities;

 

(ww)“Obligations” means all monies and obligations now or at any time and from
time to time hereafter owing or payable by the Company to the Creditor,
including pursuant to this Debenture;

 

(xx)“Other Connection Taxes” means, with respect to the Creditor, Taxes imposed
as a result of a present or former connection between the Creditor and the
jurisdiction imposing such Tax (other than connections arising from the Creditor
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Debenture
Transaction Document, or sold or assigned an interest in any Debenture
Transaction Document).

 

(yy)“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Debenture Transaction Document.

 

(zz)“Parent” means Acreage Holdings, Inc., a company existing pursuant to the
laws of the Province of British Columbia, or any successor thereto including by
way of amalgamation;

 

(aaa)“Parties” means the Company and the Creditor; and “Party” means either one
of them;

 

(bbb)“Permit” has the meaning assigned to such term in Section 3.3(m);

 

(ccc)“Permitted Debt” means:

 

(i)indebtedness in favour of the Creditor;

 

(ii)secured indebtedness permitted under Section (x) of the definition of
Permitted Encumbrances;

 



 

 - 10 - 

 

(iii)intercompany Indebtedness owing to and held by the Company or any of its
Affiliates related to services or costs incurred on behalf of the Business;

 

(iv)indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

 

(v)unsecured indebtedness up to the maximum aggregate amount of $250,000; and

 

(vi)indebtedness consented to by the Creditor in writing;

 

(ddd)“Permitted Encumbrances” means:

 

(i)statutory encumbrances not at the time overdue, or which are overdue but the
validity of which is being contested in good faith and in respect of which
appropriate reserves have been established;

 

(ii)Encumbrances for Taxes, duties and assessments which may be overdue but the
validity of which is being contested in good faith and in respect of which
appropriate reserves have been established;

 

(iii)Encumbrances or rights of distress reserved in or exercisable under any
lease for rent or for compliance with the terms of such lease;

 

(iv)any obligations or duties affecting any lands due to any public utility or
Governmental Authority with respect to any franchise, grant, licence or permit
and any defects in title to structures or other facilities arising solely from
the fact that such structures or facilities are constructed or installed on
lands under government permits, leases or other grants; which obligations,
duties and defects in the aggregate do not materially impair the use of such
property, structures or facilities for the purpose for which they are held;

 

(v)Encumbrances incurred or deposits made in connection with contracts, bids,
tenders or expropriation proceedings, or to secure workers' compensation,
unemployment insurance or other social security obligations, surety or appeal
bonds, costs of litigation when required by law, public and statutory
obligations, warehousemen's, carriers' and other similar Encumbrances and
deposits;

 

(vi)Encumbrances given to a public utility or Governmental Authority to secure
obligations incurred to such utility, municipality, government or other
authority in the ordinary course of business;

 

(vii)Encumbrances and privileges arising out of judgments or awards in respect
of which: an appeal or proceeding for review has been commenced; a stay of
execution pending such appeal or proceedings for review has been obtained; and
appropriate reserves have been established;

 



 

 - 11 - 



 

(viii)any mechanic's, labourer's, materialman's statutory or other similar
Encumbrance arising in the ordinary course of business or out of the
construction or improvement of any lands or arising out of the furnishing of
materials or supplies therefor, the action to enforce which has not proceeded to
a final judgment;    

(ix)undetermined or inchoate Encumbrances incidental to the normal business
operations of a company not at the time overdue, or which are overdue but have
not been filed against such company or any of its properties pursuant to
Applicable Law and the validity of which is being contested in good faith and
appropriate reserves have been established;    

(x)any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business, provided that the same do not in any material
respect interfere with the business of the Company or their Affiliates or
materially detract from the value of the relevant assets of the Company or its
Affiliates;    

(xi)customary rights of set off, bankers’ liens, refunds or charge backs, under
deposit agreements, of banks or other financial institutions where Company or
any of Affiliates maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business;    

(xii)Encumbrances in favor of customs and revenue authorities arising in the
ordinary course of business as a matter of law to secure payment of customs
duties in connection with the importation of goods;    

(xiii)Encumbrances incurred in the ordinary course of business imposed by law in
connection with the purchase or shipping of goods or assets (or the related
assets and proceeds thereof), which Liens are in favor of the seller or shipper
of such goods or assets and only attach to such goods or assets;    

(xiv)PMSIs and capital leases up to the maximum aggregate amount of $250,000
incurred in connection with the purchase or leasing of capital equipment by the
Company; and    

(xv)Encumbrances consented to in writing by the Creditor;    

(eee)“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership or other entity;    

(fff)“PMSI” means purchase-money security interests or purchase-money liens;    

(ggg)“Release” includes releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping, or permitting any of the foregoing to occur;

 



 

 - 12 - 

 

(hhh)“Restricted Payment” means any payment, directly or indirectly, by the
Company (whether in cash or in kind, and whether by way of actual payment,
set-off, counterclaim or otherwise):   

(i)of any dividend, distribution or return of capital with respect to its equity
securities;    

(ii)on account of the purchase, redemption, retirement or other acquisition of
any of its equity securities or any warrants, options or similar rights with
respect to its equity securities;    

(iii)of any principal of, or interest or premium on, any indebtedness of the
Company that, by its terms or contractual postponement, ranks in right of
payment subordinate to any liability of the Company under the Transaction
Documents;    

(iv)of any principal of or interest or premium on any indebtedness of the
Company to a holder of equity securities of the Company or to an Affiliate of a
holder of equity securities of the Company;    

(v)of any management, consulting or similar fee or any bonus payment or
comparable payment, or by way of gift or other gratuity, to any director or
officer of the Company (but excluding ordinary course wages, bonuses and
payments made in connection with long-term incentive plans, in each case paid in
the ordinary course of business);    

(vi)for the purpose of setting apart any property for a sinking, defeasance or
other analogous fund for any of the payments referenced above; or    

(vii)of any kind whatsoever and for any purpose whatsoever to any of its
Affiliates, [COMMERCIALLY SENSITIVE INFORMATION REDACTED];    

(iii)“Sanctions” has the meaning ascribed to such term in Section 3.3(z)(i);   

(jjj)“Security Agreements” means, collectively, each general security agreement
by the Company and each of its Subsidiaries in favour of the Creditor, as each
may be amended, supplemented, otherwise modified, restated or replaced from time
to time;   

(kkk)“Security Interest” means the pledges, assignments, mortgages, charges, and
hypothecations of and the security interests in the assets and property of the
Company and each of its Subsidiaries created in favour of the Creditor;   

(lll)“Subsidiary” means, as to any particular parent corporation or organization
(i) any other corporation or organization more than 50% of the outstanding
voting stock of which is at the time directly or indirectly owned by such parent
corporation or organization or by any one or more other entities that are
themselves subsidiaries of such parent corporation or organization or (ii) any
other corporation or organization that is otherwise Controlled by such parent
corporation or organization. Unless otherwise expressly noted herein, the term
“Subsidiary” means a Subsidiary of the Company;

 



 

 - 13 - 

 

(mmm)“Tax Distributions” means for so long as (i) High Street Capital Partners,
LLC, a Delaware limited liability company (“High Street”) is treated as a
partnership for U.S. federal income tax purposes and (ii) the taxable income of
the Company and its Subsidiaries from their operation of the Business is
reported on the U.S. federal income tax return of High Street and allocated
amongst its members, any payment by the Company to a Governmental Authority in
an amount necessary to satisfy and solely for the purpose of satisfying, a
beneficial owner of High Street’s payment obligation to such Governmental
Authority of any U.S. federal, state and local income tax liabilities then due
and payable in respect of such beneficial owner’s proportionate share of the
Company’s and its Subsidiaries’ taxable income of the Business for the relevant
taxation period, in accordance with the terms of the operating agreement of High
Street; provided that, such payment is permissible under Applicable Law
[COMMERCIALLY SENSITIVE INFORMATION REDACTED];   

(nnn)“Taxes” means all taxes, levies, duties, assessments, reassessments and
other similar charges and impositions together with all related penalties,
interest and fines or additional amounts with respect thereto, due and payable
by the Company to any domestic or foreign government (federal, provincial,
state, municipal or otherwise) or to any regulatory authority, agency,
commission, board or court of competent jurisdiction of any domestic or foreign
government;   

(ooo)“Title IV Plan” means a pension plan subject to Title IV of ERISA, other
than a Multiemployer Plan, to which any ERISA Affiliate has any obligation to
make regular contributions or otherwise has any liabilities;   

(ppp)“Tranche 2 Advance” has the meaning ascribed to such term in Section
2.2(ii);   

(qqq)“Tranche 2 Conditions” has the meaning ascribed to such term in Section
4.2;   

(rrr)“Transaction Documents” means, collectively, (i) the Debenture Transaction
Documents and (ii) the Arrangement Agreement and all other documents executed
and delivered to the Creditor or an Affiliate of the Creditor by the Company or
any Affiliate of the Company in connection with the Arrangement Agreement.   

(sss)“United States” means the United States of America; and   

(ttt)“U.S. GAAP” means generally accepted accounting principles in the United
States, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination. Subject to
Section 1.9, all references to “U.S. GAAP” shall be to U.S. GAAP applied
consistently with the principles used in the preparation of the Parent's
December 31, 2019 financial statements.

 



 

 - 14 - 

 

1.2Gender and Number.

 

Any reference in this Debenture to gender shall include all genders, and words
importing the singular number only shall include the plural and vice versa.

 

1.3Headings, Etc.

 

The division of this Debenture into Articles, Sections, Subsections, and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in the construction or interpretation of
this Debenture.

 

1.4Currency.

 

All references in this Debenture to dollars, unless otherwise specifically
indicated, are expressed in the currency of the United States.

 

1.5Severability.

 

Any article, section, subsection or other subdivision of this Debenture or any
other provision of this Debenture which is, or becomes, illegal, invalid or
unenforceable shall be severed from this Debenture and be ineffective to the
extent of such illegality, invalidity or unenforceability and shall not affect
or impair the remaining provisions hereof or thereof.

 

1.6Governing Law.

 

This Debenture shall be governed by and interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein. For the purpose of legal proceedings, this Debenture shall
be deemed to have been made in the said Province and to be performed therein and
the courts of that Province shall have jurisdiction over all disputes which may
arise under this Debenture. The Parties hereby irrevocably and unconditionally
submit to the non-exclusive jurisdiction of such courts.

 

1.7Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO IRRECOVABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY AND FOR ANY COUNTERCLAIM
THEREIN.

 

1.8Interpretation.

 

Unless otherwise expressly provided in this Debenture, if any matter in this
Debenture is subject to the determination, consent or approval of the Creditor
or is to be acceptable to the Creditor, such determination, consent, approval or
determination of acceptability will be in the sole discretion of the Creditor,
which means the Creditor shall have sole and unfettered discretion, without any
obligation to act reasonably. If any provision in this Debenture refers to any
action taken or to be taken by the Company, or which the Company is prohibited
from taking, such provision will be interpreted to include any and all means,
direct or indirect, of taking, or not taking, such action. When used in the
context of a general statement followed by a reference to one or more specific
items or matters, the term “including” shall mean “including, without
limitation” and the use of the term “includes” shall mean “includes, without
limitation”. All certificates and other required submissions made by specified
officers of the Company or any of its Affiliates shall be deemed for all
purposes as made by such Person solely in such Person’s capacity as such officer
and not in such Person’s individual capacity.

 



 

 - 15 - 

 

1.9Accounting Terms and Principles

 

All accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with U.S. GAAP. No
change in the accounting principles used in the preparation of any financial
statement hereafter adopted by the Parent shall be given effect for purposes of
measuring compliance with any provision hereof or otherwise determining any
relevant ratios and baskets which govern whether any action is permitted
hereunder unless the Company and the Creditor agree to modify such provisions to
reflect such changes in U.S. GAAP and, unless such provisions are modified, all
financial statements and similar documents provided hereunder shall be provided
together with a reconciliation between the calculations and amounts set forth
therein before and after giving effect to such change in U.S. GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
EBITDA shall be made without giving effect to any change to U.S. GAAP occurring
after the Effective Date as a result of the adoption of any proposals set forth
in the Proposed Accounting Standards Update, Leases (Topic 840), issued by the
Financial Accounting Standards Board on August 17, 2010, or any other proposals
issued by the Financial Accounting Standards Board in connection therewith, in
each case if such change would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under U.S.
GAAP as in effect on the Effective Date.

 

ARTICLE Two
PROMISE TO PAY

 

2.1Principal Sum.

 

For value received, the Company hereby promises to pay to or to the order of the
Creditor at the address of the Creditor set forth in Section 6.8(a) hereof (or
such other address of the Creditor as may be indicated by the Creditor pursuant
to Section 6.8(a) hereof) on the Maturity Date the lesser of:

 

(i)the principal sum of $100,000,000; and    

(ii)the amount of the unpaid principal balance from time to time owing by the
Company to the Creditor as recorded by or on behalf of the Creditor on the grid
attached hereto as Schedule A and any further grids attached hereto, all of
which grids form part of this Debenture;

 

and the Company promises to pay interest thereon pursuant to Section 2.3 hereof.

 



 

 - 16 - 

 

2.2Advances.

 

The Company shall be entitled to two drawdowns under this Debenture as follows:

 

(i)$50,000,000 on the Effective Date (the “Initial Advance”); and    

(ii)$50,000,000 upon satisfaction of the Tranche 2 Conditions (the “Tranche 2
Advance”).    

2.3Interest.

 

(a)Interest shall accrue on the principal sum outstanding from the Effective
Date both before and after the Maturity Date, default and judgment until actual
payment in full at a rate of 6.10% per annum, calculated and compounded annually
and payable in cash in arrears on each anniversary of the Effective Date and on
the Maturity Date.    

(b)Upon the occurrence of an Event of Default and for so long as such Event of
Default shall be continuing, interest shall accrue on the principal sum
outstanding at a rate per annum equal to 15% calculated and payable as
aforesaid.    

(c)In the event that a court of competent jurisdiction determines that any
provision of this Debenture obligates the Company to make any payment of
interest, or other amount payable to the Creditor, in an amount, or calculated
at a rate, which would be prohibited by Applicable Law or would result in
receipt by the Creditor of interest at a rate in excess of the maximum rate
permissible under Applicable Law then, notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted, with retroactive effect,
to the maximum amount or rate of interest, as the case may be, as would not be
so prohibited by Applicable Law or so result in receipt by the Creditor of
interest at a rate in excess of the maximum rate permissible. Any amount or rate
of interest referred to in this Section 2.3 shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that the Debenture remains outstanding, on
the assumption that any charges, fees or expenses that fall within the meaning
of interest shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the Maturity Date, and, in the event of a dispute, a
certificate of an accredited actuary appointed by the Creditor shall be
conclusive for the purposes of such determination.    

2.4Use of Funds.

 

The Creditor has agreed to advance to the Company the principal sum hereunder
exclusively for use by the Company in connection with the operation of the
Business and on the express condition that such amount shall not be used,
directly or indirectly, in connection with or for the operation or benefit of
any of its Affiliates other than the Company’s Subsidiaries exclusively engaged
in the Business.

 



 

 - 17 - 

 

2.5Voluntary Prepayment

 

The Company may from time to time, upon three (3) Business Days' prior written
notice to the Creditor, make a prepayment in respect of all or any portion of
the principal sum outstanding hereunder, together with any and all accrued
interest thereon. This Debenture is non-revolving. For greater certainty, any
repayment made on account of the principal sum outstanding hereunder may not be
reborrowed.

 

2.6Taxes

 

(a)Any and all payments by or on account of any Obligation of the Company under
this Debenture (or any of the other Debenture Transaction Documents) shall be
made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law requires the deduction or withholding of
any Tax from any such payment by the Company, then the Company shall be entitled
to make the deduction or withholding and shall timely pay the full amount
required to be deducted or withheld to the relevant Governmental Authority in
accordance with Applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the Company shall be increased as necessary so that after the
deduction or withholding has been made (including deductions and withholdings
applicable to additional amounts payable under this Section) the Creditor
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. The Company shall indemnify the Creditor,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by the Creditor or required to be withheld
or deducted from a payment to the Creditor and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, however, that at the Company’s election, the parties shall use
commercially reasonable efforts (at the Company’s cost) to cooperate to contest,
recover or avoid any Indemnified Taxes that the Company believes are incorrectly
imposed. A certificate as to the amount of such payment or liability delivered
to the Company by the Creditor shall be conclusive, subject to the consent of
the Company, which consent shall not be unreasonably withheld or delayed.    

(b)The Company shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with Applicable Law.    

(c)If the Company receives a written notice issued by a Governmental Authority
demanding payment from the Company of any Taxes described in clause (iv) of the
definition of "Excluded Taxes", then, following delivery of such written demand
to the Creditor, the Creditor shall pay over to the Company an amount equal to
any such Taxes specified in such written demand at least five (5) Business Days
prior to the due date of such payment by the Company if the Company has given
the Creditor a minimum of thirty (30) days’ written notice of such payment, or
if thirty (30) days’ notice has not been so provided, within twenty (20)
Business Days following the Company’s delivery of such written demand; provided,
however, that if the Creditor chooses, in its sole discretion, to contest the
validity of such Governmental Authority’s demand for such Taxes (at the
Creditor’s cost), then Creditor shall not be obligated to make any payment to
the Company described in this Section 2.6(c) unless and until there is a final
determination that such Taxes have been validly imposed and, the parties shall
use commercially reasonable efforts to cooperate to contest, recover or avoid
any such Excluded Taxes.

 



 

 - 18 - 

 

(d)If any Party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.6 (including the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying Party an amount
equal to the refund (but only to the extent of the amount of such
indemnification), net of all out of pocket expenses of the Creditor and without
interest (other than any net after Tax interest paid by the relevant
Governmental Authority with respect to any such refund). The indemnifying Party,
upon the request of the indemnified Party, shall repay to the indemnified Party
the amount paid over pursuant to this Section 2.6(d) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) if the
indemnified Party is required to repay the refund or reduction to the
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.6(d), in no event will the indemnified Party be required to pay any amount to
an indemnifying Party pursuant to this Section 2.6(d) the payment of which would
place the indemnified Party in a less favorable net after-Tax position than the
indemnified Party would have been in if the Tax subject to indemnification and
giving rise to such refund or reduction had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section shall not be construed to
require any indemnified Party to make available its tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying Party or any other Person, to arrange its affairs in any particular
manner or to claim any available refund or reduction.    

(e)If the Creditor is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under this Debenture, it shall deliver to the
Company at the time or times reasonably requested by the Company, such properly
completed and executed documentation reasonably requested by the Company as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, the Creditor, if reasonably requested by the Company,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Company as will enable the Company to determine
whether or not the Creditor is subject to backup withholding or information
reporting requirements. The Company agrees that if the Creditor provides a
properly completed and duly executed Internal Revenue Service Form W-8BEN-E
certifying that the Creditor is eligible for benefits under the tax treaty
between the United States and Canada (the “Tax Treaty”), the Company shall act
in accordance with such Form W-8BEN-E unless there has been a final
determination by a Governmental Authority that the Creditor is not entitled to
such benefits under the Tax Treaty. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation shall not be required if in the Creditor’s reasonable judgment
such completion, execution or submission would subject the Creditor to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of the Creditor.

 

 

 - 19 - 

 



(f)Each Party’s obligations under this Section 2.6 shall survive the termination
of the Debenture and the repayment, satisfaction or discharge of all Obligations
under any Debenture Transaction Document.

 

ARTICLE Three
COVENANTS, REPRESENTATIONS AND WARRANTIES

 

3.1Positive Covenants.

 

So long as this Debenture remains outstanding, the Company covenants and agrees
that it will:

 

(a)Payment and Performance of Obligations. Duly and punctually pay all sums of
money due by it under the terms of this Debenture at the times and places and in
the manner provided for by this Debenture and shall duly and punctually perform
and observe all other obligations on its part to be performed or observed
hereunder at the times and in the manner provided for herein;    

(b)Observation of Covenants. Duly observe and perform each and every of its
covenants and agreements set forth in this Debenture;    

(c)Notice. Provide the Creditor with prompt written notice of: (i) any event
which constitutes, or which, with notice, lapse of time, or both, would
constitute an Event of Default hereunder; (ii) the commencement by or against
the Company or any of its Affiliates of any litigation or legal proceedings
which if determined adversely to its interest would not be fully covered by
insurance or which in the aggregate exceed $500,000 in claims; (iii) the
occurrence of any event which would constitute, or would be reasonably expected
to constitute, a Material Adverse Change; (iv) the commencement by or against
the Company or any of its Subsidiaries of any legal proceedings or actions,
which if determined adversely to its interest would constitute, or in the
Creditor's reasonable judgment would be reasonably expected to constitute, a
Material Adverse Change; (v) any default by the Company under a contract to
which it is a party with a value in excess of $500,000; and (vi) claims or
threatened claims by a Governmental Authority that the Company is violating
Applicable Law in any material respect or the federal laws of the United States
or the laws of any state of the United States in any respect;    

(d)Maintenance of Existence & Business Practices. Do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence and its rights and franchises in all material respects. Without
limiting the generality of the foregoing, the Company shall (i) use, operate and
maintain all of its property and assets in a good and workman like manner and in
accordance with good business practice and in a manner which is not adverse to
the interests of the Creditor or the ability of the Company to fulfill its
obligations under this Debenture; and (ii) continue to collect all accounts
receivable in the ordinary course of its business consistent with past practice;

 



 

 - 20 - 

 

(e)Compliance with Compliance Programs. Beginning on the Effective Date and
through and until the 90th day following the Effective Date, the Company will
use commercially reasonable efforts to develop and approve Compliance Programs.
Following such 90 day period, the Company shall comply in all material respects
with all such Compliance Programs and provide and continue to provide sufficient
training to all signing authorities, directors and officers of the Company
responsible for the Compliance Programs, including informing them of all
Applicable Laws relating to the business of the Company, the Creditor and their
respective Affiliates, including any changes thereto. The Company shall, on at
least an annual basis, provide the Creditor with a list of all signing
authorities, directors and officers of the Company responsible for the Company’s
Compliance Programs and processes and controls related thereto, including
details regarding the qualifications of such signing authorities, directors and
officers and third-party consultants and, if requested by the Creditor, such
further information as may be reasonably requested by the Creditor from time to
time to demonstrate that such signing authorities are properly trained and fully
familiar with: (i) the Applicable Laws which are applicable to business of the
Company, the Creditor and their respective Affiliates; and (ii) the Company’s
and its Affiliates’ Compliance Programs and processes and controls related
thereto, in each case, so as to permit the Creditor to demonstrate due diligence
and compliance with its obligations under Applicable Law;    

(f)Compliance with Laws. Comply with all Applicable Laws and promptly notify and
consult the Creditor in connection with: (i) any and all matters relating to any
potential, actual or alleged violation of, or non-compliance with, Applicable
Laws by the Company or any of its Subsidiaries; (ii) any investigation or audit
of the Company or any of its Subsidiaries by any Governmental Authority; and
(iii) any and all matters relating to any violations of, or non-compliance with,
any Applicable Laws, and, for greater certainty, consultation for these purposes
shall include the right of the Creditor to participate in all decisions to be
made by the Company and its Subsidiaries relating to whether purported or
alleged violations or instances of non-compliance will be challenged and how
such violations or instances of non-compliance will be remediated, provided
that, for greater certainty, the Company and its Subsidiaries shall make all
such decisions in its discretion, acting reasonably, after having received any
input provided by the Creditor in a timely fashion;    

(g)Approvals. Use commercially reasonable efforts to obtain all necessary
waivers, consents, Permits and approvals required to be obtained by the Company
to operate its business, own its assets, and to complete the transactions
contemplated by each of the Transaction Documents, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Change. Without in any way limiting the foregoing,
the Company shall obtain the written approval of the Creditor prior to (i)
making, finalizing or amending its business plan(s) or budgets or the business
plan(s) or budgets of any of its Subsidiaries, and (ii) the appointment of any
officers or directors of the Company or any of its Subsidiaries;    

(h)Taxes. Pay all Taxes imposed on it, or on its income or profits or its
assets, when due and payable, except for any Taxes assessed against the Company
which it is in good faith contesting pursuant to a bona fide dispute process and
for which adequate reserves have been made in accordance with US GAAP;

 



 

 - 21 - 

 

(i)Insurance. Maintain insurance coverage with responsible insurers, in amounts
and against risks normally insured by owners of similar businesses or assets.
Promptly on the happening of any loss or damage, the Company will furnish or
cause to be furnished at its own expense all necessary proofs and will do all
necessary acts to enable the Creditor to obtain payment of the insurance monies,
which, in the sole discretion of the Creditor, may be applied in reinstating the
insured property or be paid to the Company or be applied in payment of the
Obligations, whether due or not then due, or paid partly in one way and partly
in another;   

(j)Carry on Business.   

(i)Continue to carry on and conduct in all material respects, and cause any of
its Subsidiaries to continue to carry on and conduct in all material respects,
the Business in a proper and efficient manner, maintain proper books and records
(in which full and correct entries shall be made of all financial transactions
and the assets and the business of the Company and any such Subsidiary in
accordance with U.S. GAAP); and    

(ii)Only carry on, and cause any of its Subsidiaries to only carry on, the
Business;    

(k)Ownership. Defend the Company's right, title and interest in and to its
material property and assets against the claims of all other Persons, at its own
expense, as well as maintain corporate ownership and Control, direct or
indirect, of all of its Subsidiaries;   

(l)Good Accounting Practice. At all times keep proper books of record and
account which, in all material respects, are kept, where applicable, in
accordance with US GAAP, consistently applied;   

(m)Reporting.   

(i)Deliver to the Creditor monthly, on the first Business Day of each month, a
cash balance statement executed by a senior officer of the Company; and    

(ii)Deliver to the Creditor monthly, as promptly as practicable following the
end of each month, a compliance certificate certified by an executive officer of
the Company, in the form of Exhibit A hereto;    

(n)[COMMERCIALLY SENSITIVE INFORMATION REDACTED];   

(o)Inspection. Permit, and cause each of its Subsidiaries to permit, the
Creditor and its employees and agents to enter upon, inspect and audit each of
their respective properties, assets, books and records from time to time, (i)
prior to an Event of Default which is continuing, at reasonable times during
normal business hours and upon reasonable notice not more than once per year;
provided that any such inspection shall be at the sole expense of the Company,
and (ii) following an Event of Default and for so long as it is continuing, at
any time with or without notice and at the sole expense of the Company; and to
permit the Creditor and its employees and agents to examine all computer and
other electronic records with respect thereto and to make copies of all books
and account and other records;

 



 

 - 22 - 

 

(p)Use of Proceeds. Use the proceeds of the funds advanced hereunder (i) only
for the purposes set out in Section 2.4, (ii) [COMMERCIALLY SENSITIVE
INFORMATION REDACTED];   

(q)Retail Stores. With respect to the Company’s retail stores, the Company shall
use its commercially reasonable efforts to enter into direct agreements with
third party services providers (including, without limitation, for rent or
utilities, even if such retail stores are shared with the Company’s Parent or
its Affiliates); [COMMERCIALLY SENSITIVE INFORMATION REDACTED].   

(r)Subsidiary Guarantees and Security. The Company agrees to cause each of its
Subsidiaries to provide to the Creditor: (i) a guarantee in respect of all
present and future obligations of the Company to the Creditor hereunder (each
such guarantee to be in an unlimited amount); and (ii) security of the same
nature required to be provided by the Company hereunder. Such guarantees and
security shall be provided by those Subsidiaries in existence on the date of
this Debenture concurrently with the execution and delivery of this Debenture;
and the Company agrees that it shall, concurrently with the formation or
acquisition of any new Subsidiary cause such Subsidiary to execute and deliver
such guarantees and security; and the Company shall also deliver to the
Creditor, or cause such Subsidiary to deliver to the Creditor, at the Company's
cost and expense, such other instruments, documents and certificates reasonably
required by the Creditor in connection therewith; and   

(s)Further Assurances. Provide the Creditor with such other documents, consents,
acknowledgements and agreements as are reasonably necessary to implement this
Debenture and the other Transaction Documents.   

3.2Negative Covenants.

 

At all times, for so long as this Debenture remains outstanding, the Company
hereby covenants and agrees, that, without the prior written consent of the
Creditor, the Company shall not, and shall not allow any Subsidiary to:

 

(a)Amalgamations. Directly or indirectly, by operation of law or otherwise,
amalgamate with, merge with, consolidate with or otherwise combine with, any
Person;   

(b)Indebtedness.   

(i)Create, incur, assume or permit to exist any indebtedness, other than
Permitted Debt; or    

(ii)Guarantee, give financial assistance to, or render itself liable in any
manner whatsoever, directly or indirectly, for any debt or obligation
whatsoever, of any other Person other than Permitted Debt;    

(c)Encumbrances. Create, incur, assume or permit to exist any Encumbrance on or
with respect to any of its property or assets (whether now owned or hereafter
acquired) except for Permitted Encumbrances;

 



 

 - 23 - 

 

 

(d)Non-Arm's Length Transactions. Enter into, amend or be a party to any
agreement or transaction with, or make any payment to, any Person not acting at
arm's length (as defined in the Income Tax Act (Canada)) other than agreements,
transactions and payments on terms and conditions which are no less favourable
to the Company than would be usual and customary in similar agreements,
transactions or payments between Persons acting at arm's length with each other;

 

(e)Compliance with ERISA. Cause or suffer to exist (a) any event that could
result in the imposition of an Encumbrance on any asset of the Company with
respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event,
that would, in the aggregate, reasonably be expected to result in a Material
Adverse Change.

 

(f)OFAC; USA Patriot Act; Anti-Corruption Laws. (i) Fail to comply with the
laws, regulations and executive orders referred to in Section 3.3(z), (ii)
directly or indirectly, use or permit any director, officer, agent, employee, or
other person acting on behalf of the Company, to directly or indirectly use the
proceeds of any advance hereunder, directly or indirectly, for any payments to
any Person, including any government official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, or otherwise take any action, directly or
indirectly, that would result in a violation of any Anti-Corruption Laws, or
(iii), directly or indirectly, use the proceeds of any advance hereunder, the
transaction, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, Affiliate, joint venture partner or other Person, to fund any
activities of or business with any Person, or in any country or territory, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any Person participating in the transaction
of any Sanctions.

 

(g)Change of Corporate Name or Location. Change its corporate name or change or
move its chief executive office, tax residence, principal place of business,
corporate offices, warehouses or other locations at which its property and
assets are held or stored and/or the location of its records concerning such
property and assets, without:

 

(i)providing the Creditor with at least thirty (30) days' prior written notice
of its intention to do same; and    

(ii)having received the Creditor's written acknowledgement that any reasonable
action requested by the Creditor in connection therewith (including to continue
the perfection of any Encumbrance in favour of the Creditor in the Company's
property and assets) has been completed or taken;    

(h)No Sale of Assets. Directly or indirectly sell, lease, assign, transfer,
convey or otherwise dispose of (whether in one or a series of transactions) its
property and assets except for sales (i) of equipment, fixtures or materials
that are worn-out or obsolete or have been replaced and are not required for the
conduct by the Company of its business, (ii) of inventory made in the ordinary
course and as part of the normal operation of the Company's business, (iii) any
trade in of equipment in exchange for other equipment in the ordinary course of
business, (iv) the abandonment, cancellation or lapse of issued patents,
registered trademarks and other registered intellectual property to the extent,
in the Company’s reasonable business judgment, not economically desirable in the
conduct of such the Company’s or its Subsidiary’s business or so long as such
lapse is not materially adverse to the interests of the Lenders and the
expiration of patents in accordance with their statutory terms or (v) otherwise
with the prior written consent of the Creditor;

 



 

 - 24 - 

 

(i)Constating Documents. Amend its articles or constating documents in any
manner which is reasonably likely to result in a Material Adverse Change;

 

(j)Nature of Business. Carry on, or permit any Subsidiary to carry on, any
business other than the Business, nor discontinue its business or any material
part thereof;

 

(k)Dissolution. Liquidate, wind-up, dissolve (or suffer any liquidation or
dissolution), reorganize, make an assignment for the benefit of the Company's
creditors or file a petition, answer or consent to seeking a reorganization,
take part in a plan of arrangement, or undergo a change of control or similar
transaction to any of the foregoing;

 

(l)No Sale-Leasebacks. Directly, or indirectly, enter into any arrangement
providing for the sale, assignment, transfer or disposition of any property used
in the ordinary course of its business and thereafter rent or lease such
property;

 

(m)Restricted Payments. Declare, pay or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except declaring, paying or making any
Tax Distribution;

 

(n)Investments. Make any direct or indirect investment in any Person, whether by
acquisition of shares, indebtedness or other securities, or by loan, guarantee,
advance, capital contribution or otherwise, except (i) investments in cash
equivalents; (ii) investments in any Subsidiary; (iii) accounts receivable
created, acquired or made and trade credit extended in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
and (iv) investments constituting deposits made in connection with the purchase
of goods or services in the ordinary course of business.

 

(o)Cannabis Related Prohibitions.

 

(i)Invest (whether by acquisition of shares, indebtedness or other securities,
or by loan, guarantee, advance, capital contribution or otherwise), engage
(directly or indirectly) in, carry on or maintain any business, activity,
affairs or operations that (directly or indirectly) serves the Cannabis market;
and

 

(ii)Derive (or reasonably expect to derive) or accept revenues or funds from
Parent or any of its Affiliates, or from any of the prohibited activities
described in paragraph (i) above, unless and until such time that all such
activities become legal under all Applicable Laws;

 

(p)Margin Regulation. Engage in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock;

 

(q)[COMMERCIALLY SENSITIVE INFORMATION REDACTED]; and

 



 

 - 25 - 

 

(r)Subsidiaries. Form any Subsidiary without the prior written consent of the
Creditor.

 

3.3Representations and Warranties

 

The Company hereby represents and warrants to the Creditor that as of the date
hereof and as of the date of the Tranche 2 Advance (if made):

 

(a)No Default. No default has occurred and is continuing under any material
agreement to which the Company is a party or by which its property is bound.

 

(b)Location. Schedule B is a list of all addresses at which the Company, (i) has
its chief executive office, head office, registered office and principal place
of business, (ii) carries on business, and (iii) stores any tangible personal
property (except for goods in transit in the ordinary course of business).

 

(c)Status; Corporate Power and Qualification. It:

 

(i)is a corporation duly incorporated, organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation;

 

(ii)is duly qualified to conduct business and is in good standing in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification;

 

(iii)has the requisite corporate power and authority and the legal right to own,
pledge, mortgage, hypothecate or otherwise encumber and operate its properties
and assets, to lease the property it operates under lease and to conduct its
business as presently conducted in the jurisdictions in which it currently
carries on business;

 

(iv)is in compliance with its constating documents and by-laws; and

 

(v)is in compliance with all applicable provisions of Applicable Law.

 

(d)Subsidiaries. As of the Effective Date, the Company does not have any
Subsidiaries.

 

(e)Authorization; Execution and Delivery; Approval and Conflict. The execution,
delivery and performance by the Company of this Debenture and the other
Transaction Documents:

 

(i)are within the Company's corporate power;

 

(ii)have been duly authorized by all necessary or proper corporate and
shareholder action;

 

(iii)do not contravene any provision of the Company's constating documents or
bylaws or any resolutions passed by the directors (or any committee thereof) or
shareholders of the Company;

 



 

 - 26 - 

 

(iv)do not result in any breach or violation of any statute or any judgment,
decree, order, rule, policy or regulation of any court, Governmental Authority,
arbitrator, stock exchange or securities regulatory authority applicable to the
Company or any of its property or assets;

 

(v)do not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which the Company is a party or by which the Company or any of its
property or assets are bound; and

 

(vi)do not require the consent, approval, authorization, order or agreement of,
or registrations or qualification with any Governmental Authority or any other
Person.

 

(f)Validity of Agreements. Each of the Debenture and the other Transaction
Documents has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company enforceable against it in
accordance with its terms, subject only to:

 

(i)applicable bankruptcy, insolvency, liquidation, reorganization,
reconstruction, moratorium laws or similar laws affecting creditors' rights
generally; and

 

(ii)the fact that the availability of equitable remedies, such as specific
performance and injunctive relief, are in the discretion of a court and may not
be available where damages are considered an equitable remedy.

 

(g)Taxes and Filings. All material income and other Tax returns, reports and
statements, including information returns, required by any Governmental
Authority to be filed by the Company have been timely filed with the appropriate
Governmental Authority and all such returns are true, complete and correct in
all material respects. All material Taxes required to have been paid by the
Company (whether or not shown on any tax return) have been timely paid prior to
the date on which any fine, penalty, interest or late charge may be added
thereto for non-payment thereof (or any such fine, penalty, interest, late
charge or loss has been paid). Proper and accurate amounts (in all material
respects) have been withheld by the Company from payments to its employees,
customers and other applicable payees for all periods in full in all material
respects as required by all Applicable Laws and such withholdings have been
timely paid (in all material respects) to the respective Governmental
Authorities. No material audit, action, investigation, deficiencies, litigation,
proposed adjustments or other matters in controversy related to Taxes of the
Company presently exist or have been asserted or threatened, and the Company is
not a party to any material action or proceeding for assessment or collection of
Taxes and no such material event has been asserted or, to the knowledge of the
Company, threatened against the Company or any of its assets. There are no
currently effective material elections, agreements or waivers extending the
statutory period or providing for an extension of time with respect to the
assessment or reassessment of any Taxes, or of the filing of any Tax return or
any payment of Taxes by the Company.

 



 

 - 27 - 

 

(h)Valid Issuance of Debenture. This Debenture will be duly and validly created
and issued, and will be free of restrictions on transfer other than restrictions
on transfer set forth in the Debenture and under applicable securities
legislation.

 

(i)Corporate Records. The Corporate Records of the Company are complete and
accurate in all material respects and all corporate proceedings and actions
reflected therein have been conducted in accordance with its constating
documents and in material compliance with all Applicable Laws. Without limiting
the generality of the foregoing: (i) the minute books contain, in all material
respects, complete and accurate minutes (or drafts thereof) of all meetings of
the directors and shareholders of the Company and all such meetings were duly
called and held; (ii) the minute books contain all written resolutions passed by
the directors and shareholders of the Company and all such resolutions were duly
passed; and (iii) the registers of directors and officers of the Company are
complete and accurate and all former and present directors and officers of the
Company were duly elected or appointed, as the case may be.

 

(j)Restrictive Agreements. The Company is not subject to any restriction under
its constating documents, nor is it party to or subject to any Claim,
Encumbrance or contract, instrument or other agreement which would prevent (i)
the consummation of the transactions contemplated by this Debenture or the other
Transaction Documents, (ii) compliance by the Company with the terms, conditions
and provisions of this Debenture or the other Transaction Documents, as
applicable, or (iii) the Company from carrying on its business as currently
conducted after the date hereof.

 

(k)Compliance with Contracts. Except for matters that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Change, (i)
the Company is not, nor to the knowledge of the Company is any third party, in
breach or default of any contract, instrument or other agreement to which it is
a party and (ii) no event has occurred which, with notice or lapse of time or
both, would constitute such a default or breach.

 

(l)Accounting Controls. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that in all material
respects transactions are executed in accordance with management's general or
specific authorization, transactions are recorded as necessary to permit
preparation of financial statements in conformity with US GAAP and to maintain
accountability for assets and access to assets is permitted only in accordance
with management's general or specific authorization.

 

(m)Compliance with Laws, Licenses and Permits. The Company (i) has conducted and
is conducting its business in compliance (A) in all respects with all Applicable
Laws in the United States, including, without limitation, the CSA, and (B) in
all material respects with all other Applicable Laws and (ii) possesses or will
possess all material approvals, consents, certificates, registrations,
authorizations, permits and licenses issued by the appropriate provincial,
state, municipal, federal or other regulatory agency or body necessary to carry
on its business as currently conducted or contemplated to be conducted
(collectively, the “Permits”). The Company is in compliance in all material
respects with the terms and conditions of all such Permits and the Company has
not received any notice of the material modification, revocation or cancellation
of, or any intention to materially modify, revoke or cancel or any proceeding
relating to the modification, revocation or cancellation of any such Permit.

 



 

 - 28 - 

 

(n)Environmental.

 

(i)The Company has conducted, and is conducting, its business in compliance in
all material respects with Environmental Laws.

 

(ii)None of the properties owned or leased by the Company has been used to
generate, manufacture, refine, treat, recycle, transport, store, handle,
dispose, transfer, produce or process Hazardous Substances except in compliance
in all material respects with all Environmental Laws.

 

(iii)The Company has not caused or permitted the release of any Hazardous
Substances at, in, on, under or from any property owned or leased by it except
in compliance in all material respects with all Environmental Laws.

 

(iv)All Hazardous Substances handled, recycled, disposed of, treated or stored
on or off-site of any of the properties owned or leased by the Company have been
handled, recycled, disposed of, treated and stored in material compliance with
all Environmental Laws and, to the knowledge of the Company, there are no
Hazardous Substances at, in, on, under or migrating from any of the
aforementioned properties except in material compliance with all Environmental
Laws.

 

(v)The Company is in possession of all required environmental approvals (all of
which are being complied with in all material respects) required to own, lease,
operate, develop and exploit the properties (as and when acquired) and conduct
its business as it is now being conducted.

 

(vi)No environmental, reclamation or abandonment obligation or work orders or
other liabilities presently exist with respect to any portion of the properties
owned or leased by the Company and, to the knowledge of the Company, there is no
basis for any such obligations or liabilities to arise in the future as a result
of any activity on any of these properties owned or leased by the Company.

 

(vii)The Company has not received from any Person or Governmental Authority any
notice, formal or informal, of any proceeding, action or other claim, liability
or potential liability arising under any Environmental Law that is pending which
would be likely to result in any material action being taken by any Governmental
Authority or any other Person.

 

(o)Assets. The Company owns or otherwise holds good and valid legal title to, or
holds a valid leasehold interest in, all material assets and properties that are
required to conduct its business and operations as presently conducted, and
there are no Encumbrances (other than Permitted Encumbrances) on any such assets
or properties that would, individually or in the aggregate, materially detract
from the value of any such assets or properties or materially and adversely
impact the normal use and operation thereof by the Company in the ordinary
course of business.

 



 

 - 29 - 

 

(p)Employment and Labour Matters.

 

(i)The Company is not a party to or bound or governed by, or subject to, or has
any liability with respect to (i) any collective bargaining or union agreement
or other similar arrangement with any labour union or employee associate, or any
actual or, to the knowledge of the Company, threatened application for
certification or bargaining rights in respect of the Company or (ii) any labour
dispute, work stoppage or slowdown, strike or lock-out relating to or involving
any employees of the Company.

 

(ii)The Company has operated in material compliance with all Applicable Laws
with respect to employment and labour in all material respects, including
employment and labour standards, occupational health and safety, employment
equity, pay equity, workers' compensation, human rights, labour relations and
privacy and, except for proceedings that would not reasonably be expected to
have a Material Adverse Change, there are no current, pending or, to the
knowledge of the Company, threatened proceedings by or before any Governmental
Authority with respect to any such matters.

 

(iii)Each material plan for retirement, bonus, stock purchase, profit sharing,
stock option, deferred compensation, severance or termination pay, insurance,
medical, hospital, dental, vision care, drug, sick leave, disability, salary
continuation, legal benefits, unemployment benefits, vacation, pension,
incentive or otherwise contributed to, or required to be contributed to, by the
Company for the benefit of any current or former officer, director, employee or
consultant of the Company has been maintained in material compliance with the
terms thereof and with the requirements prescribed by any and all statutes,
orders, rules, policies and regulations that are applicable to any such plan.

 

(q)ERISA Compliance. It has no Title IV Plans or Multiemployer Plans. Except for
those that would not, in the aggregate, reasonably be expected to cause a
Material Adverse Change, (i) each Benefit Plan, and each trust thereunder,
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Applicable Law so qualifies, (ii) each Benefit Plan is in compliance
with applicable provisions of ERISA, the Code and other Applicable Law, (iii)
there are no existing or pending (or to the knowledge of the Company,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which the Company incurs or otherwise has or could
reasonably be expected to have an obligation or any liability and (iv) no ERISA
Event has occurred or is reasonably expected to occur. On the Effective Date, no
ERISA Event has occurred in connection with which material obligations or
material liabilities of the Company remain outstanding.

 

(r)Insolvency. The Company has not admitted in writing that it is, or has been
declared to be, insolvent or unable to pay its debts. The Company has not
committed an act of bankruptcy or sought protection from its creditors before
any court or pursuant to any legislation, proposed a compromise or arrangement
to its creditors generally, taken any proceeding with respect to a compromise or
arrangement, taken any proceeding to be declared bankrupt or wound up, taken any
proceeding to have a receiver appointed of any of its assets, had any Person
holding any Encumbrance, charge, hypothec, pledge, mortgage, title retention
agreement or other security interest or receiver take possession of any of its
property, had an execution or distress become enforceable or levied upon any
portion of its property or had any petition for a receiving order in bankruptcy
filed against it.

 



 

 - 30 - 

 

(s)Legal Proceedings. There is no material action, suit or proceeding, at law or
in equity, by any Person, nor any arbitration, administrative or other
proceeding by or before (or to the knowledge of the Company any investigation
by) any Governmental Authority pending, or, to the knowledge of the Company,
threatened against or affecting the Company or any of its property or rights
and, to the knowledge of the Company, there is no valid basis which would
reasonably be expected to result in any such action, suit, proceeding,
arbitration or investigation or which would reasonably be expected to prevent or
delay the issuance of this Debenture, the execution and delivery of any of the
other Transaction Documents, or have a Material Adverse Change on the Company or
its assets. The Company is not subject to any judgment, order or decree entered
in any lawsuit or proceeding.

 

(t)Insurance. The assets, business and operations of the Company are insured
against loss or damage with responsible insurers on a basis consistent with
insurance obtained by reasonably prudent participants in a comparable business
in comparable circumstances and such coverage is in full force and effect, and
the Company shall not fail to promptly give any notice or present any material
claim thereunder.

 

(u)Intellectual Property.

 

(i)Ownership. Other than Licensed Intellectual Property, the Company owns all
right, title and interest in and to all Intellectual Property used in and
necessary to conduct the business of the Company as currently conducted or
contemplated to be conducted by the Company (the “Company Intellectual
Property”), free and clear of any Encumbrances (other than Permitted
Encumbrances). The Company Intellectual Property is fully transferable,
alienable and licensable by the Company without restriction. No Person,
including any employee, former employee or current or former consultant of the
Company has an interest in or right to use any portion of the Company
Intellectual Property. Other than Licensed Intellectual Property, the Company's
products and services contain no Intellectual Property in which any third party
may claim superior, joint or common ownership. The Company does not have an
obligation to grant any Person any licenses or other rights in or to the Company
Intellectual Property. All Persons who have created material Company
Intellectual Property in which copyright subsists have waived their moral rights
in favour of the Company.

 

(ii)Registration and Use. All registered Intellectual Property owned by the
Company is valid, subsisting, enforceable and in full force and effect. The
Company has not used or enforced, or failed to use or enforce, or taken any
other action with respect to any Company Intellectual Property that could limit
its validity or enforceability or result in its invalidity or full or partial
cancellation.

 



 

 - 31 - 

 

(iii)Licences. The Company has a licence to use any Intellectual Property used
in the Company's business that is not Company Intellectual Property (the
“Licensed Intellectual Property”). To the Company's knowledge, all Licensed
Intellectual Property is valid, subsisting and enforceable. All contracts under
which the Licensed Intellectual Property is licensed to the Company are in full
force and effect and the Company is not in breach of any provision of any such
contract.

 

(iv)Oppositions, etc. There is no interference, opposition, cancellation,
re-examination or other contest, proceeding, hearing, investigation, charge,
complaint, demand, or dispute pending, threatened or previously threatened
against the Company Intellectual Property. No Governmental Authority has
disputed, as of the date hereof, the Company's right to register or maintain
registration of any Company Intellectual Property where the Company has applied
for such registration, except where such dispute has been resolved in favour of
issuing or continuing such registration.

 

(v)No infringement. The Company has not received written notice of any claim or
allegation by any Person that the Company has infringed, or that the operation
of the business (including the use of the Company Intellectual Property and
Licensed Intellectual Property), infringes upon, misappropriates, depreciates,
or violates, any Intellectual Property or other rights (including privacy and
publicity rights) of any other Person or constitutes unfair competition or trade
practices under the laws of Canada or the United States and the Company is not
aware of any facts that would be a reasonable basis therefor. No Person has
questioned the right of the Company to unconditionally use, possess, transfer,
distribute or otherwise dispose of any Company Intellectual Property.

 

(vi)No infringement by Third Parties. No other Person has infringed,
misappropriated, depreciated, violated or made unauthorized use of the Company
Intellectual Property or the Company's Confidential Information.

 

(vii)Full Rights and Effect of Transactions. The Company's rights in the Company
Intellectual Property and the Licensed Intellectual Property will not be
adversely affected as a result of or in connection with the execution and
delivery of this Debenture or any of the other Transaction Documents.

 

(viii)Unregistered rights. To the Company's knowledge, there is no fact or
circumstance which would prevent the Company's unregistered copyrights,
trade-marks or other source identifiers from being registered in Canada or the
United States.

 

(ix)Viruses, etc. The Company has taken all actions which a reasonably prudent
Person in a similar industry would take to protect against the existence of any
so-called computer viruses, worms, trap or back doors, Trojan horses or other
instructions, codes, programs, data or materials which could improperly,
wrongfully and/or without the authorization of the Company, interfere with the
operation or use of the Company's computer systems.

 



 

 - 32 - 

 

(x)Privacy. The Company is in compliance with all Applicable Laws relating to
the privacy of individuals and the protection and disclosure of personal
information.

 

(v)Accuracy of Disclosure. All written and factual information previously or
contemporaneously furnished to the Creditor by or on behalf of the Company for
purposes of or in connection with this Debenture, the other Transaction
Documents or any transaction contemplated hereby or thereby, is true and
accurate in every material respect and such information is not incomplete by the
omission of any material fact necessary to make such information not misleading.

 

(w)No Withholding of Information. The Company has not withheld from the Creditor
any fact or information relating to itself, its business or to the transactions
contemplated by this Debenture or the other Transaction Documents that would, in
the reasonable opinion of the Company, be material to the Creditor in deciding
whether to enter into this Debenture and the other Transaction Documents.

 

(x)Regulated Entities. The Company is not (a) an “investment company” within the
meaning of the Investment Company Act of 1940 or (b) subject to regulation under
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code, or any other federal or state statute, rule or regulation limiting its
ability to incur indebtedness, pledge its assets or perform its obligations
under the Transaction Documents.

 

(y)Brokers’ Fees; Transaction Fees. The Company does not have any obligation to
any Person in respect of any finder’s, broker’s or investment banker’s fee in
connection with the transactions contemplated hereby.

 

(z)Foreign Assets Control Regulations; Anti-Money Laundering; Anti-Corruption
Practices.

 

(i)The Company is in compliance with all U.S. economic sanctions laws, Executive
Orders and implementing regulations (“Sanctions”) as administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) and the U.S.
State Department. The Company (i) is not a Person on the list of the Specially
Designated Nationals and Blocked Persons (the “SDN List”), (ii) is not a person
who is otherwise the target of U.S. economic sanctions laws such that a U.S.
person cannot deal or otherwise engage in business transactions with such
person, (iii) is not a Person organized or resident in a country or territory
subject to comprehensive Sanctions (a “Sanctioned Country”), and (iv) is not
owned or controlled by (including by virtue of such Person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any Person on the SDN List or a government of a Sanctioned Country
such that the entry into, or performance under, this Debenture or any other
Transaction Document would be prohibited by U.S. law.

 

(ii)The Company is in compliance with all laws related to terrorism or money
laundering including: (i) all applicable requirements of the Currency and
Foreign Transactions Reporting Act of 1970 (31 U.S.C. 5311 et. seq., (the Bank
Secrecy Act)), as amended by Title III of the USA Patriot Act, (ii) the Trading
with the Enemy Act, (iii) Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (66 Fed. Reg. 49079), any other enabling
legislation, executive order or regulations issued pursuant or relating thereto
and (iv) other applicable federal, provincial or state laws relating to “know
your customer” or anti-money laundering rules and regulations. No action, suit
or proceeding by or before any court or Governmental Authority with respect to
compliance with such anti-money laundering laws is pending or threatened to the
knowledge of the Company.

 



 

 - 33 - 

 

  (iii) The Company is in compliance with all applicable anti-corruption laws,
including the U.S. Foreign Corrupt Practices Act of 1977 (“Anti-Corruption
Laws”). Neither the Company, nor to the knowledge of the Company, any director,
officer, agent, employee, or other person acting on behalf of the Company, has
taken any action, directly or indirectly, that would result in a violation of
applicable Anti-Corruption Laws. The Company has instituted and will continue to
maintain policies and procedures designed to promote compliance with applicable
Anti-Corruption Laws.

 

3.4

 

Survival of Representations and Warranties

 

The representations and warranties of the Company contained in this Debenture
and in all certificates delivered pursuant to or contemplated by this Debenture
will survive the execution of this Debenture. Each representation and warranty
will be deemed to repeat on the date of the Tranche 2 Advance (if made), with
reference to the facts and circumstances then subsisting, as if made at such
time (including with respect to any Subsidiary of the Company formed after the
Effective Date).

 

ARTICLE Four
CONDITIONS PRECEDENT

 

4.1Conditions Precedent to Closing and the Initial Advance

 

The effectiveness of this Debenture and the obligation of the Creditor to make
the Initial Advance under this Debenture will be subject to the completion of
each of the following conditions precedent to the satisfaction of the Creditor:

 

(a)the execution and delivery of each of the Transaction Documents to which it
is a party by the Company in form and substance satisfactory to the Creditor;

 

(b)the Company shall have obtained and provided evidence to the Creditor of all
necessary corporate approvals;

 

(c)the Company shall have delivered an officer's certificate attaching certified
copies of its constating documents, a certificate of incumbency and certified
directors' resolutions of the Company authorizing the transactions contemplated
hereby;

 

(d)all required filings and registrations shall have been made which, in the
reasonable opinion of the Creditor's counsel, are desirable or required to make
effective the Security Interest created or intended to be created by the Company
in favour of the Creditor and to ensure the perfection and priority of the
Security Interest; and

 



 

 - 34 - 

 

(e)confirmation that no default or Event of Default exists under any of the
Transaction Documents.

 

4.2Conditions Precedent to the Tranche 2 Advance

 

The obligation of the Creditor to make the Tranche 2 Advance under this
Debenture will be subject to the completion of each of the following conditions
precedent to the satisfaction of the Creditor (collectively, the “Tranche 2
Conditions”):

 

(a)the Company's EBITDA for any 90 day period (the "90 Day Period") is greater
than or equal to 2.0 times the interest costs associated with the aggregate of
the Initial Advance;

 

(b)the Company's business plan as delivered to the Creditor for the 12 months
following the applicable 90 Day Period supports an Interest Coverage Ratio of at
least 2.00:1;

 

(c)the Company shall have delivered a notice in writing to the Creditor at least
30 days prior to the date of advance, which notice must (i) request the Creditor
to make the Tranche 2 Advance, (ii) set out the date the Company wishes to
receive the Tranche 2 Advance (which date must be at least 30 days following the
date of such notice) and (iii) confirm that each of the Tranche 2 Conditions
have been met;

 

(d)the Company shall have delivered to the Creditor an officer’s certificate
certifying that, as of the date of the Tranche 2 Advance (i) each representation
and warranty set forth in Section 3.3 of this Debenture remains true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to (x) the representation and warranty set out in Section 3.3(m) and
(y) any representation and warranty that is already qualified or modified by
materiality in the text thereof) (unless such representation and warranty is
made as of a specific date in which event it will be true and correct as of such
date) and (ii) no Event of Default has occurred and is continuing under any of
the Transaction Documents; and

 

(e)such other documents, information and deliveries as may be reasonably
required by the Creditor.

 

ARTICLE Five
EVENTS OF DEFAULT

 

5.1Events of Default.

 

The occurrence of any of the following events shall constitute an “Event of
Default” under this Debenture:

 

(a)if the Company fails to pay (i) any principal amount owing under this
Debenture when due, or (ii) any interest or any other amounts payable under this
Debenture or any other Transaction Document within ten (10) Business Days after
the date such interest or other amount is due;

 



 

 - 35 - 

 

(b)if a default occurs, which continues after the passage of any applicable cure
period, under any agreement or instrument evidencing indebtedness of the
Company;

 

(c)if any representation or warranty contained in this Debenture or any other
Transaction Document is or becomes false or incorrect in any material respect
(except that such materiality qualifier shall not be applicable to (x) the
representation and warranty set out in Section 3.3(m) and (y) any representation
and warranty that is already qualified or modified by materiality in the text
thereof) subject in the case of representations and warranties that are capable
of being cured (which for certainty, shall not include the representation and
warranty set out in Section 3.3(m)), to a grace period of thirty (30) days
following the Company becoming aware of or receiving notice of the inaccuracy of
the representation or warranty;

 

(d)if any representation or warranty contained in the Arrangement Agreement is
or becomes false or incorrect in any material respect subject in the case of
representations and warranties that are capable of being cured, to a grace
period of thirty (30) days following the Company becoming aware of or receiving
notice of the inaccuracy of the representation or warranty;

 

(e)if the Company fails to perform or comply with any covenant or obligations
contained in this Debenture or any other Transaction Document which, in the case
of covenants that are capable of being cured (which for certainty, shall not
include the covenants set out in Sections 3.1(j)(ii), 3.1(p), 3.1(q), 3.2(j),
3.2(m) and 3.2(o)), is not remedied within thirty (30) days after the Company
becoming aware of or receiving written notice of such failure to perform or
comply;

 

(f)(i) if the Parent fails to perform or comply with any covenant or obligations
contained in the Arrangement Agreement which is not remedied within thirty (30)
days after written notice thereof is given to the Company by the Creditor,
including for greater certainty, a material deviation from the Approved Business
Plan (as defined in the Amendment) or (ii) in the event that the Parent or its
Affiliates are operating outside of the Identified States (as defined in the
Amendment) at any time following the date that is eighteen (18) months from the
date of this Debenture;

 

(g)if the Company, any Subsidiary of the Company or any Material Subsidiary
commits an act of bankruptcy or institutes or consents to the institution of any
bankruptcy proceeding or a petition or other process for the bankruptcy of the
Company, any Subsidiary of the Company or any Material Subsidiary is filed or
instituted without consent of the Company and remains undismissed or unstayed
for a period of forty-five (45) days or any of the relief sought in such
proceeding (including the appointment of a receiver, trustee, custodian or other
similar official for it or any substantial part of its property) shall occur;

 

(h)the admission in writing by the Company, any Subsidiary of the Company or any
Material Subsidiary of its inability to pay its debts generally as they become
due;

 



 

 - 36 - 

 

 

(i)the making by the Company, any Subsidiary of the Company or any Material
Subsidiary of a general assignment for the benefit of its creditors;   

(j)if any action or proceeding is launched or taken to terminate the corporate
existence of the Company, any Subsidiary of the Company or any Material
Subsidiary, whether by winding-up, surrender of charter or otherwise;   

(k)if any proposal is made or any petition is filed by or against the Company,
any Subsidiary of the Company or any Material Subsidiary under any law having
for its purpose the extension of time for payment, composition or compromise of
the liabilities of the Company, any Subsidiary of the Company or any Material
Subsidiary, as applicable, or other reorganization or arrangement respecting its
liabilities and such proposal or petition is not stayed or dismissed within
forty-five (45) days or if the Company, any Subsidiary of the Company or any
Material Subsidiary gives notice of its intention to make or file any such
proposal or petition including an application to any court to stay or suspend
any proceedings of creditors pending the making or filing of any such proposal
or petition;   

(l)if any receiver, administrator, or manager of the property, assets or
undertaking of the Company, any Subsidiary of the Company or any Material
Subsidiary or a substantial part thereof is appointed, whether privately,
pursuant to any statute, or by or under any judgment or order of any court;   

(m)if the Company, any Subsidiary of the Company or any Material Subsidiary
ceases to carry on its business or makes or proposes to make any sale of its
assets in bulk or any sale of its assets out of the usual course of its
business, other than sales made in order to comply with the prohibition against
operating outside of the Identified States pursuant to Section 5.1(f)(ii);   

(n)if (i) any judgment or judgments for the payment of money in the aggregate
amount exceeding $[COMMERCIALLY SENSITIVE INFORMATION REDACTED] (to the extent
not covered by independent third-party insurance) is obtained or entered against
the Parent or any of its Subsidiaries (other than the Company and its
Subsidiaries) and remains unpaid or unstayed for forty-five (45) days after the
imposition of such judgment, or (ii) any judgment or judgments for the payment
of money in the aggregate amount exceeding $[COMMERCIALLY SENSITIVE INFORMATION
REDACTED] (to the extent not covered by independent third-party insurance) is
obtained or entered against the Company or any of its Subsidiaries and remains
unpaid or unstayed for forty-five (45) days after the imposition of such
judgment;   

(o)if there is a Change of Control;   

(p)if the Company is required to pay, repay, prepay or otherwise retire any of
its indebtedness (after the passage of any applicable cure period);   

(q)if a default occurs in respect of any material agreement to which the Company
is a party to and any applicable cure period in respect thereof expires; or

 



 

 - 37 - 

 

(r)if any proceedings are taken to enforce any Encumbrance affecting the assets
of the Company or if a distress or any similar process be levied or enforced
against such assets and such proceedings are not dismissed or stayed within
forty-five (45) days after the commencement thereof and such proceedings,
distress or similar process materially and adversely affects the Company or its
financial condition, business or operations; and without limiting the generality
of the foregoing, an item or items of property having a value in excess of
$[COMMERCIALLY SENSITIVE INFORMATION REDACTED] in the aggregate shall be deemed
to be material.   

Upon the occurrence and during the continuance of an Event of Default, following
written notice from the Creditor to the Company, all Obligations shall become
forthwith due and payable.

 

5.2Rights of the Creditor

 

The Creditor, without exonerating in whole or in part the Company, may grant
time, renewals, extensions, indulgences, releases and discharges to, may take
securities from and give the same and any or all existing securities up to, may
abstain from taking securities from or from perfecting securities of, may accept
compositions from, and may otherwise deal with the Company and all other Persons
and securities as the Creditor may see fit.

 

Following the occurrence of an Event of Default, and for so long as such event
shall persist, if the Company shall fail to perform any of its covenants or
agreements in this Debenture or any other applicable Debenture Transaction
Document, the Creditor may (but shall have no obligation to) perform any or all
such covenants or agreements in any manner deemed fit by the Creditor without
thereby waiving any rights to enforce the applicable Debenture Transaction
Documents.

 

Nothing herein shall obligate the Creditor to extend or amend any credit to the
Company or to any other Person.

 

No failure to exercise and no delay in exercising, on the part of the Creditor,
any right, remedy, power or privilege hereunder or under the other Transaction
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

ARTICLE Six
GENERAL

 

6.1Indemnity.

 

(a)The Company shall indemnify the Creditor, any receiver appointed by the
Creditor, and their respective officers, directors, advisors, legal counsel,
employees and representatives (each, an “Indemnified Party”) in connection with
all claims, losses, Taxes (but with respect to Taxes, solely in the case of
clauses (b) or (c) below) and expenses that an Indemnified Party may suffer or
incur in connection with (a) the exercise by the Creditor or any receiver of any
of its rights under this Debenture and the other Transaction Documents, (b) any
breach by the Company of the representations or warranties of the Company
contained in this Debenture, or (c) any breach by the Company of, or any failure
by the Company to observe or perform, any of the Obligations, except that the
Company will not be obliged to indemnify any Indemnified Party to the extent
those claims, losses and expenses are determined by a final judgment to have
directly resulted from the wilful misconduct or gross negligence of the
Indemnified Party.

 



 

 - 38 - 

 

(b)The Creditor will be constituted as the trustee of each Indemnified Party,
other than itself, and shall hold and enforce each of the rights of the other
Indemnified Parties under this section for their respective benefits.   

6.2Waiver.

 

No act or omission by the Creditor in any manner whatever shall extend to or be
taken to affect any provision hereof or any subsequent breach or default or the
rights resulting therefrom save only an express waiver in writing. No waiver of
any of the provisions of this Debenture shall be deemed to constitute a waiver
of any other provisions (whether or not similar), nor shall such waiver
constitute a waiver or continuing waiver unless expressly provided in writing
duly executed by the party to be bound thereby. A waiver of default shall not
extend to, or be taken in any manner whatsoever to affect the rights of the
Creditor with respect to any subsequent default, whether similar or not. The
Company waives every defence based upon any or all indulgences that may be
granted to the Creditor.

 

6.3No Merger or Novation.

 

Neither the taking of any judgment nor the exercise of any power of seizure or
sale shall operate to extinguish the liability of the Company to pay the moneys
owing hereby nor shall the same operate as a merger of any covenant herein
contained or of any other Obligation, nor shall the acceptance of any payment or
security constitute or create any novation.

 

6.4Confidentiality.

 

(a)All Confidential Information shall be treated as confidential by the Parties
and shall not be disclosed to any other Person other than in circumstances where
a Party has an obligation to disclose such information in accordance with
Applicable Law, in which case, such disclosure shall only be made after
consultation with the other Parties (if reasonably practicable and permitted by
Applicable Law).   

(b)In the event that a Party hereto determines that a public announcement or
other disclosure of the transactions contemplated hereby (each an
“Announcement”) becomes necessary under Applicable Law, it will provide notice
to the other Party as soon as reasonably possible, and shall not release such
Announcement until the form and content of the Announcement is approved by the
other Party acting reasonably. If either of the Parties determines that it is
required to publish or disclose the text of this Debenture in accordance with
Applicable Law, it shall provide the other Party with an opportunity to propose
appropriate additional redactions to the text of this Debenture, and the
disclosing Party hereby agrees to accept any such suggested redactions to the
extent permitted by Applicable Law. If a Party does not respond to a request for
comments within 48 hours (excluding days that are not Business Days) or such
shorter period of time as the requesting Party has determined is necessary in
the circumstances, acting reasonably and in good faith, the Party making the
disclosure shall be entitled to issue the disclosure without the input of the
other Party.

 



 

 - 39 - 

 

(c)Notwithstanding the foregoing, each of the Parties acknowledges and agrees
that:   

(i)the Creditor shall be permitted to disclose all required information in
connection with the Transaction Documents as may be required under applicable
securities laws;    

(ii)each of the Creditor and the Company may disclose Confidential Information
to:    

A.a Person providing financing or funding to the Company or the Creditor, as
applicable, together with such prospective financier's consultants and advisors
(financial and legal); and    

B.any prospective purchaser of the Creditor's interest under this Debenture and
the other Transaction Documents, together with such prospective purchaser's
financiers, consultants and advisors (financial and legal),    

so long as, in each case, prior to receiving any such information the recipient
enters into a confidentiality agreement with the disclosing Party pursuant to
which the recipient provides a confidentiality undertaking in favour of the
Company and the Creditor to maintain the confidentiality of the Confidential
Information in a manner consistent with this Debenture; and

 

(iii)each of the Parties may disclose Confidential Information to their
respective directors, officers and employees (and the directors, officers and
employees of their respective Affiliates) and the directors, officers, partners
or employees of any financial, accounting, legal and professional advisors of
such Party and its Affiliates, as well as any contractors and subcontractors of
such Party, provided that each of such individuals to whom Confidential
Information is disclosed is advised of the confidentiality of such information
and is directed to abide by the terms and conditions of this Section 6.4.    

The provisions of this Section 6.4 shall apply indefinitely.

 

6.5Amalgamation or Merger.

 

The Company acknowledges that if it amalgamates or merges (as applicable) with
any other corporation or corporations (a) the term “Company”, where used herein
shall extend to and include each of the amalgamating or merging corporations and
the amalgamated or merged corporation or surviving corporation of such merger,
and (b) the term, “Obligations”, where used herein shall extend to and include
the Obligations of each of the amalgamating or merging corporations and the
amalgamated or merged corporation.

 



 

 - 40 - 

 

6.6Creditor May Remedy Default.

 

If the Company fails to do anything hereby required to be done by it, the
Creditor may, but shall not be obliged to, do all or any such things, and all
sums thereby expended by the Creditor shall be payable forthwith by the Company,
shall be secured by the Security Agreements and shall form part of the
Obligations, but no such performance by the Creditor shall be deemed to relieve
the Company from any default or Event of Default hereunder.

 

6.7Discharge and Satisfaction.

 

Upon payment or satisfaction in full by the Company to the Creditor of all
moneys owing hereunder, these presents shall cease and become null and void, but
the Creditor shall upon the request of the Company, execute and deliver to the
Company a full release and discharge.

 

6.8Notices.

 

All notices, requests, demands or other communications (collectively, “Notices”)
by the terms hereof required or permitted to be given by one Party to the other
Party, or to any other Person shall be given by e-mail as the primary and
required form of notice with return receipt confirmed and, as a supplemental
form of notice only, in writing by personal delivery or by registered mail,
postage prepaid, or by facsimile transmission to such other party at:

 

(a)to the Creditor at:

 

11065220 Canada Inc.

c/o Canopy Growth Company

1 Hershey Drive

Smiths Falls, Ontario

K7A 0A8

 

Attention:    Phil Shaer

Email:         [PERSONAL INFORMATION REDACTED]

 

with a copy to:

 

Cassels Brock & Blackwell LLP

40 King Street West, Suite 2100

Toronto, Ontario

M5H 3C2

 

Attention:    Jonathan Sherman

Email:          jsherman@cassels.com

 



 

 - 41 - 

 

(b)to the Company at:

 

UNIVERSAL HEMP, LLC

366 Madison Avenue, 11th Floor

New York, NY 10017

 

 Attention: James Doherty, General Counsel

Email: [PERSONAL INFORMATION REDACTED]

 

with copies (which shall not constitute notice) to:

 DLA Piper (Canada) LLP

Suite 6000, 1 First Canadian Place

Toronto, Ontario M5X 1E2

 

Attention:    Robert Fonn

Email:          robert.fonn@dlapiper.com

 

and

 

Attention:    Russel W. Drew

Email:          russel.drew@dlapiper.com

 

and

 

Cozen O’Connor

One Liberty Place, 1650 Market Street, Suite 2800

Philadelphia, Pennsylvania 19103

 

Attention:    Joseph C. Bedwick

Email:         JBedwick@cozen.com

 

or at such other address as may be given by such Party to the other Party hereto
in writing from time to time. All such Notices shall be deemed to have been
received when delivered or transmitted, or, if mailed, seventy-two (72) hours
after 12:01 a.m. on the day following the day of the mailing thereof. If any
Notice shall have been mailed and if regular mail service shall be interrupted
by strikes or other irregularities, such Notice shall be deemed to have been
received seventy-two (72) hours after 12:01 a.m. on the day following the
resumption of normal mail service, provided that during the period that regular
mail service shall be interrupted, all Notices shall be given by personal
delivery, by facsimile transmission or by e-mail.

 

6.9Invalidity of any Provisions.

 

Any provision of this Debenture which is prohibited by the laws of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition without invalidating the remaining terms and provisions hereof
or thereof and no such invalidity shall affect the obligation of the Company to
repay the Obligations. This Debenture and all its provisions shall enure to the
benefit of the Creditor, its successors and assigns and shall be binding upon
the Company, its successors and assigns. Presentment, notice of dishonour,
protest and notice of protest hereof are hereby waived.

 



 

 - 42 - 

 

6.10Amendments.

 

This Debenture may only be amended by written agreement signed by each of the
Parties hereto.

 

6.11Entire Agreement.

 

This Debenture sets forth the entire understanding of the Parties with respect
to the subject matter hereof and supersedes all existing agreements between them
concerning such subject matter.

 

6.12Assignments.

 

The Creditor may, subject to Applicable Law, assign, transfer or deliver all or
any portion of the Debenture, the other Debenture Transaction Documents and its
rights and obligations hereunder and thereunder to any Affiliate without the
consent of the Company; provided, however, the Creditor may not assign, transfer
or deliver any of its aforementioned rights without the consent of the Company
if such assignment, transfer or delivery would have a material adverse impact
with respect to any of the Company’s obligations under Section 2.6. The Company
may not assign, transfer or deliver all or any portion of the Debenture, the
other Debenture Transaction Documents or its rights and obligations hereunder or
thereunder without the prior written consent of the Creditor.

 

6.13No Notice of Trust.

 

The Creditor or its legal representative will be regarded as exclusively
entitled to the benefit of this Debenture and all Persons may act accordingly
and the Company shall not be bound to enter in the register notice of any trust
or, except as by some court of competent jurisdiction ordered, to recognize any
trust or equity affecting the title to this Debenture.

 

6.14Judgment Currency.

 

(a)If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due to the Creditor in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the Parties agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures, the Creditor could
purchase the Original Currency with the Other Currency on the Business Day
preceding the day on which final judgment is given or, if permitted by
Applicable Law, on the day on which the judgment is paid or satisfied.   

(b)The Obligations of the Company in respect of any sum due in the Original
Currency from it to the Creditor under this Debenture shall, notwithstanding any
judgment in any Other Currency, be discharged only to the extent that on the
Business Day following receipt by the Creditor of any sum adjudged to be so due
in the Other Currency, the Creditor may, in accordance with normal banking
procedures, purchase the Original Currency with such Other Currency. If the
amount of the Original Currency so-purchased is less than the sum originally due
to the Creditor in the Original Currency, the Company agrees, as a separate
obligation and notwithstanding the judgment, to indemnify the Creditor, against
any loss, and, if the amount of the Original Currency so purchased exceeds the
sum originally due to the Creditor in the Original Currency, the Creditor shall
remit such excess to the Company.

 



 

 - 43 - 

 

6.15Further Assurances.

 

The Company shall, at the Company's expense and upon request of the Creditor,
duly execute and deliver, or cause to be duly executed and delivered, to the
Creditor such further instruments and do and cause to be done such further acts
as may be necessary or proper in the reasonable opinion of the Creditor to carry
out more effectively the provisions and purposes of this Debenture and the other
Debenture Transaction Documents.

 

6.16Expenses.

 

Whether or not the transactions contemplated by this Debenture shall be
consummated, each Party agrees that it shall bear its own costs and expenses
incurred in connection with the preparation, negotiation and execution of the
Debenture, and any amendment, modification, administration, interpretation or
waiver of any of the provisions thereof. The Company shall pay all documented
costs and expenses (including legal fees) incurred by the Creditor, or its
agents on its behalf, in connection with the protection and enforcement of the
rights of the Creditor provided for in this Debenture and the other Debenture
Transaction Documents. All statements, reports, certificates, opinions,
appraisals and other documents or information required to be furnished from time
to time to the Creditor by the Company under this Debenture shall be supplied by
the Company without cost to the Creditor.

 

6.17Legal Holidays.

 

If any payment date is not a Business Day, the applicable payment due on such
day shall be made on the next Business Day, and interest shall continue to
accrue on the said principal amount during such stub period and shall also be
paid on such next Business Day.

 

6.18Payments without Deduction.

 

All payments to be made by the Company under this Debenture (whether on account
of principal, interest, fees, costs or any other amount) shall be made in
Dollars and shall be made in freely transferable, immediately available funds
and without set-off, withholding or deduction of any kind whatsoever, except to
the extent required by Applicable Law.

 

6.19Execution; Counterparts.

 

This Debenture may be executed (including by way of electronic signature) in
counterparts (and, to the extent applicable, by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Debenture and
the other Transaction Documents constitute the entire contract among the Parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Debenture by telecopy, DocuSign or by sending a scanned copy by electronic mail
shall be effective as delivery of a manually executed counterpart of this
Debenture.

 

[Signature Page to Follow]

 



 
 

 

IN WITNESS WHEREOF the Company has caused this Debenture to be executed as of
the date first written above.

 

  UNIVERSAL HEMP, LLC                   Per: (signed) “Robert Daino”   Name:  
Robert Daino   Title:   President

 

          Per: (signed) “James Doherty”   Name:   James Doherty   Title:   Vice
President and Secretary



 

  I/we have authority to bind the Company.

 



 
 

 

Schedule A
Grid

 

Date   Amount of
Advance   Amount of
Repayment   Unpaid
Principal
Balance    Notation Made
By  September 23, 2020   USD$50,000,000   Nil   USD$50,000,000    Creditor    
                                                                               
                                    

 

 

 - 2 - 

 

SCHEDULE B

LOCATION OF ASSETS AND BUSINESS

 

1.Chief Executive Office: 366 Madison Avenue, 11th Floor, New York, NY 10017
USA, to be moved in October 2020 to 450 Lexington Avenue, #3308, New York, New
York 10163 USA.

 

2.Registered Office: Corporation Service Company 251 Little Falls Drive,
Wilmington, DE 19808.

 



 
 

 

EXHIBIT A
compliance certificate

 

 

To:11065220 Canada Inc. (the “Creditor”)

 

Reference is made to that debenture issued by UNIVERSAL HEMP, LLC to the
Creditor on September 23, 2020, in an aggregate principal amount of
USD$100,000,000 (the “Debenture”). All capitalized terms used and not otherwise
defined herein have the meaning given to such terms in the Debenture.

 

This Compliance Certificate is delivered pursuant to Subsection 3.1(m)(ii) of
the Debenture.

 

The undersigned responsible officer of the Company hereby certifies as of the
date hereof that he/she is the duly appointed l of the Company, and is
authorized to execute and deliver this Compliance Certificate to the Creditor on
behalf of the Company, and that:

 

1.The Company is in compliance:

 

i.in all respects, with all Applicable Laws in the United States, including the
CSA; and

 

ii.in all material respects, with all other Applicable Laws.

 

2.The Company is in compliance with its Compliance Programs in all material
respects. Such internal compliance programs have been periodically reviewed and
updated to account for any changes in the laws and regulations applicable to the
business, affairs and operations of the Company.

 

3.The Company has not received any communication from any Governmental Authority
since the date of the last Compliance Certificate. If the Company has received
any communication from any Governmental Authority, it has notified the Creditor
and provided written copies of all such correspondence and any responses by the
Company thereto.

 

4.The Company has not received any communication in connection with: (i) any
potential, actual or alleged violation of, or non-compliance with, Applicable
Law; (ii) any investigation or audit by any Governmental Authority; or (iii) any
violations of, or non-compliance with, any Applicable Law which could reasonably
be expected to result in fines or penalties or otherwise result in a material
adverse effect on the business, affairs or operations of the Company or its
Affiliates.

 

5.The Company has performed and observed, in all material respects (except that
such materiality qualifier shall not be applicable to (x) the covenants set out
in Sections 3.1(j)(ii), 3.1(p), 3.1(q), 3.2(j), 3.2(m) and 3.2(o) of the
Debenture and (y) any covenant that is already qualified or modified by
materiality in the text thereof) , each covenant and condition of the Debenture,
applicable to it, and, since the date of the last Compliance Certificate has not
been in and is not currently in breach of any such covenant or condition.

 

6.Each representation and warranty of the Company set forth in Section 3.3 of
the Debenture is true and correct as of the date hereof with the same force and
effect as if made on and as of the date hereof.

 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of, l 20l.

 

 

  UNIVERSAL HEMP, LLC                   By:           Name:       Title:

 



 

 